Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 20, 2018

The Court of Appeals hereby passes the following order:

A18A1306. JERRY A. LANDERS, JR., AS ADMINISTRATOR OF THE
    ESTATE OF SHAHRAM SHAHRIARI v. SHAHRZAD SHAHRIARI et
    al.

       In this civil action, the trial court granted summary judgment to the defendants.
We affirmed the trial court’s judgment in an unpublished opinion in 2016. See
Landers v. Shahriari, No. A16A0014 (June 9, 2016). In the interim, the defendants
filed a motion for OCGA § 9-15-14 attorney fees, which the trial court granted in
2017. Plaintiff Jerry A. Landers, Jr., as Administrator of the Estate of Shahram
Shahriari, then filed this direct appeal. We lack jurisdiction.
       An appeal from a trial court order awarding OCGA § 9-15-14 attorney fees
must be initiated by filing an application for discretionary review. OCGA § 5-6-35
(a) (10), (b); Capricorn Systems, Inc. v. Godavarthy, 253 Ga. App. 840, 841-842 (560
SE2d 730) (2002). “[C]ompliance with the discretionary appeals procedure is
jurisdictional.” Fabe v. Floyd, 199 Ga. App. 322, 332 (1) (405 SE2d 265) (1991).
Landers’s failure to follow the discretionary review procedure deprives us of
jurisdiction over this appeal, which is hereby DISMISSED. See Capricorn Systems,
Inc., 253 Ga. App. at 842.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/20/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.